ICJ_124_TerritorialDispute_NIC_COL_2003-09-24_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE TERRITORIAL
AND MARITIME DISPUTE

(NICARAGUA v. COLOMBIA)

ORDER OF 24 SEPTEMBER 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND
TERRITORIAL ET MARITIME

(NICARAGUA c, COLOMBIE)

ORDONNANCE DU 24 SEPTEMBRE 2003

 
Official citation:

Territorial and Maritime Dispute (Nicaragua v. Colombia),
Order of 24 September 2003, 1. C.J. Reports 2003, p. 158

Mode officiel de citation:

Différend territorial et maritime (Nicaragua c. Colombie),
ordonnance du 24 septembre 2003, C.I.J. Recueil 2003, p. 158

 

Sales number
ISSN 0074-4441 N° de vente: 875

ISBN 92-1-070983-7

 

 

 
24 SEPTEMBER 2003

ORDER

TERRITORIAL AND MARITIME DISPUTE
(NICARAGUA +. COLOMBIA)

DIFFEREND TERRITORIAL ET MARITIME
(NICARAGUA c. COLOMBIE)

24 SEPTEMBRE 2003

ORDONNANCE
158

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003 2003
24 septembre
Rôle général

24 septembre 2003 n° 124

AFFAIRE DU DIFFÉREND TERRITORIAL

ET MARITIME

(NICARAGUA c. COLOMBIE)

ORDONNANCE

Présents: M. Sui, président; M. RANIEVA, vice-président, MM. Koroma,

VERESHCHETIN, M Hiccins, MM. PARRA-ARANGUREN,
KOOLMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
Owaba, SIMMA, TOMKA, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Règle-

Vu l’ordonnance du 26 février 2002, par laquelle la Cour a fixé au
28 avril 2003 et au 28 juin 2004 les dates d'expiration des délais pour le
dépôt. respectivement, d’un mémoire de la République du Nicaragua et
d'un contre-mémoire de la République de Colombie,

Vu le mémoire du Nicaragua déposé dans le délai ainsi fixe;

Considérant que, le 21 juillet 2003, la République de Colombie a
déposé certaines exceptions préliminaires d’incompétence ;

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 5 de l’article 79 du Règlement de la Cour, la procédure sur le fond

4

 
DIFFEREND TERRITORIAL ET MARITIME (ORD. 24 IX 03) 159

est suspendue et qu'il échet de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires:

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 17 septembre 2003, le Nicaragua a
déclaré qu'il souhaitait disposer d’un délai de quatre mois, à compter de
la date de l'ordonnance à adopter, pour la préparation de son exposé
écrit; et que la Colombie a marqué son accord sur un tel délai;

Compte tenu de l'accord des Parties,
Fixe au 26 janvier 2004 la date d'expiration du délai dans lequel la
République du Nicaragua pourra présenter un exposé écrit contenant ses

observations et conclusions sur les exceptions préliminaires soulevées par
la République de Colombie;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-quatre septembre deux mille trois, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République de Colombie.

Le président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
